Exhibit 99.1 FOR IMMEDIATE RELEASE-December 8, 2009 ANCHOR FUNDING SERVICES, INC. COMPLETES ASSET ACQUISITION OF BROOKRIDGE FUNDING, LLC FOR $2.4 million. BOCA RATON, Fla., Dec. 8 /PRNewswire-FirstCall/ Anchor Funding Services, Inc. (OTC Bulletin Board Symbol “AFNG.OB”) is pleased to announce the asset acquisition of Brookridge Funding, LLC (“Brookridge”), a purchase order finance (P.O.) and accounts receivable factoring firm for $2.4 million representing Brookridge’s outstanding client account balances at closing, plus an earn-out payment based on its operating income. Since 1995, Brookridge has provided over $430 million of purchase order and accounts receivable financing to small and mid-sized U.S. businesses. The purchase order financing industry, a specialty niche funding sector, is not dominated by any single firm and serves to fill a critical need for companies requiring working capital to source goods from suppliers in order to fill customer purchase orders from credit worthy companies, Fortune 1000 corporations or government related entities. Purchase order financing for U.S. based firms supports payments for the flow of goods within the supply chain to suppliers for production of goods which ultimately reach the end consumer. Morry F.
